Citation Nr: 1132632	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for post-traumatic arthritis, residuals of torn right knee anterior cruciate ligament.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2004 to July 2006 and from February 2009 to March 2010.  He also had active service for seven months and 21 days prior to the period of service beginning in August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection for a right knee disability and assigned an initial 10 percent rating and that denied entitlement to service connection for hypertension. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims file and finds that additional development is required before deciding the issues on appeal.

Initially, the Board notes that prior to his period of service dated from August 2004 to July 2006, the Veteran had seven months and 21 days of active service.  The December 2006 rating decision lists prior service from June 9, 1983 to August 9, 1983 and from September 27, 1987 to January 15, 1988.  The AMC/RO should ensure that verification of those dates of service is placed in the claims file.  If that service is established as verified based on VA computer database information, then a printout of that verification should be placed in the claims file.  If either period is not verified, actions to verify such through official sources should be taken.

The Veteran contends that his right knee disability is more severely disabling than shown by the current medical evidence, particularly after a recent deployment from February 2009 to March 2010.  He provided a DD Form 214 reflecting the additional service; however, service treatment records from that period of service have not been requested or obtained.  The AMC/RO should request service treatment records from the period of service dated from February 2009 to March 2010 as well as any other treatment records identified by the Veteran.  As his right knee disability was last evaluated in October 2006, he should also be afforded an additional VA joints examination.

He also contends that hypertension, which was diagnosed in 1997, was aggravated during his period of service from August 2004 to July 2006.  For purposes of aggravation of a preexisting disability, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

Service treatment records contain several references to hypertension diagnosed in 1997 and reflect that the Veteran was taking medications.  In addition, service treatment records dated in November and December 2005 show uncontrolled hypertension.  His medications were adjusted, and numerous treatment records dated from January to April 2006 diagnose blood pressure stable on new medications.  

In a VA general medical examination report dated in October 2006, the diagnosis included hypertension, mildly exacerbated during active duty and currently under good control.  Unfortunately, the medical opinion lacks sufficient detail to resolve whether the two-month period of uncontrolled hypertension in service was a temporary flare-up or reflected an increase in the underlying condition.  Therefore, the Veteran should be afforded an additional VA hypertension examination and medical opinion to determine whether his hypertension was caused or aggravated by military service.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's period(s) of active service from June 1983 to August 1983 and from September 1987 to January 1988.  If that service is already established as verified based on VA computer database information, then a printout of that verification should be placed in the claims file.  If either period of service is not verified, actions to verify such through official sources should be taken.

2.  Request service treatment records from the Veteran's period of service from February 2009 to March 2010 and associate them with the claims file.  Any unsuccessful attempt to locate the records should be documented in the claims file and the Veteran and his representative notified of such.

3.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for hypertension and/or a right knee disability.  After securing any necessary release, the AMC/RO should obtain the records identified by the Veteran.  If any requested records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.

4.  After all outstanding pertinent records have been obtained and associated with the claims file or determined to be unavailable, the Veteran should be afforded a VA hypertension examination.  All indicated tests and studies are to be performed.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.

Following a thorough review of the claims folder and examination of the Veteran, the examiner is asked to respond to the following:

(a) Did the Veteran's preexisting hypertension undergo a permanent increase in severity of the underlying disorder during service from August 2004 to July 2006 or from February 2009 to March 2010?  Or were the complaints documented in November and December 2005 during service no more than a temporary exacerbation of symptoms with no actual worsening in the underlying disorder?  In rendering the opinion, the examiner should explain why the symptoms and findings noted in service do or do not reflect permanent worsening of the pre-existing hypertension disability. 
(b) If there was an increase in the severity of the underlying hypertension disability during service, the examiner should provide an opinion as to whether that increase was clearly and unmistakably due to the natural progress of the disorder.  Please provide the medical reasoning for your conclusion. 
(c) If any hypertension disability is deemed to have been first manifested in service, that is, it did not pre-exist service, the examiner should so indicate and provide the medical reasoning for the conclusion.

5.  After all outstanding pertinent records have been obtained and associated with the claims file or determined to be unavailable, the Veteran should be scheduled for a VA joints examination to evaluate the current nature of his right knee disability.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should conduct a thorough orthopedic examination of the right knee, and describe all symptomatology associated with the service connected post-traumatic arthritis, residuals of torn right knee anterior cruciate ligament, to include evaluation of any surgical scar of the right knee.  The examiner should document any limitation of motion, including any limitation of motion due to pain, expressed in terms of full extension being zero degrees.  The examiner should also describe any subluxation or instability, crepitance, or locking.  

The examiner should also describe any functional loss pertaining to the right knee, and should evaluate any functional loss due to pain or weakness, and to document all objective evidence of those symptoms, including muscle atrophy.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


